Citation Nr: 0420899	
Decision Date: 07/30/04    Archive Date: 08/05/04

DOCKET NO.  03-16 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on periods of active duty in the Army from 
June 1971 to June 1974, including eight months and 11 days 
prior active service and from January 1977 to October 1985.
This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 2002 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§ 5100 et seq. (West 2002)).  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2002).

VA outpatient treatment records dated in October 1999 show 
that the veteran was treated for low back pain with muscle 
spasm.  An additional November 2001 VA treatment note shows 
that the veteran continued to complain of experiencing 
recurrent back pain.  In an August 2002 statement, the 
veteran continues to assert that he is experiencing a current 
lumbar disability due to the January 1984 back injury during 
active service.       

To fully comply with its duty to assist, VA must provide an 
examination that includes of review of the record of prior 
care and, if necessary to decide a claim, VA must obtain a 
medical opinion regarding nexus between a current disability 
and an in-service injury or disease.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Green v. Derwinski, 1 Vet. 
App. 121 (1991) (examiner must review the record to be fully 
informed).  VA will provide a medical examination or obtain a 
medical opinion based upon a review of the evidence of record 
if the VA determines it is necessary to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2003).  Based upon the veteran's 
assertions, the occurrence of back injury during active 
service, and the veteran's current treatment for complaints 
of recurrent back pain, the Board finds that it must obtain a 
medical examination in order to identify the current nature 
and extent of the veteran's claimed lumbar disability.   

The appellant is hereby notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  See 38 C.F.R. §§ 3.158 and 
3.655 (2003).  

Evidence of record also shows that the veteran stated that he 
sought treatment for his claimed lumbar disability beginning 
in 1993.  In addition, in a VA form received in September 
2002, the veteran identified additional treatment for his 
claimed lumbar disability at "VMAC" in June 1995 for his 
claimed lumbar disability.  As required under 38 C.F.R. 
§ 3.159(c)(3), VA must attempt to procure treatment records 
identified by the veteran.  See 38 C.F.R. § 3.159(c) (2003).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain treatment 
records for the veteran's claimed lumbar 
disability from "VMAC" in Springfield, 
Virginia, for June 1995.

2.  The RO should also obtain any 
additional treatment records for the 
veteran's claimed lumbar disability from 
the VA Outpatient Clinic in Pensacola, 
Florida for the period of July 2003 to 
the present.

3.  The RO should ask the veteran to 
identify all VA and non-VA health care 
providers that have treated him for his 
claimed lumbar disability during the 
period of January 1993 to the present.  
Obtain records from each health care 
provider the veteran identifies.

4.  The RO should then schedule the 
veteran for a VA examination to determine 
the current diagnosis or diagnoses of any 
low back disability present and whether 
any current lumbar disability was 
incurred in or aggravated by a January 
1984 back injury during active service.  
For each diagnosis made, the examiner 
should indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability was incurred in or aggravated 
by service.  The claims folder should be 
made available to the examiner for 
review.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim for 
entitlement to service connection for 
residuals of a low back injury.  If the 
claim remains denied, the RO should issue 
a supplemental statement of the case 
(SSOC) to the veteran and his 
representative, if any, and they should 
be given an opportunity to respond before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits 
since February 2003.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




